OSBORNE, Judge
(dissenting).
I dissent from the majority opinion herein because I believe the statute KRS 438.160 only applies to persons on a common-party line, in situations where one party has it within his power to completely block an-others use of the line. In the present case, the Appellant could not block nor preclude Mr. Alsip’s use of the line as she was not on the same line with him. If he had hung up his phone momentarily a cut off built into the system would have switched her out of the line, thereby clearing his line for all other calls. So, what was actually preventing Mr. Alsip from making a call was not the appellant but Mr. Alsip’s ignorance of the system. To criminally punish one person for the ignorance of another hardly squares with the American concept of justice in my opinion.
For this reason, I dissent.